          Case 2:17-cv-00218-RSM Document 139 Filed 01/30/19 Page 1 of 4


1

2

3

4

5

6

7
                                 UNITED STATES DISTRICT COURT
8                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
9

10

11                                                     CASE NO. 2:17-CV-00218-RSM-JPD
12   Daniel Ramirez Medina,
                                                       NOTICE OF WITHDRAWAL
13                         Plaintiff,

14                  v.
     U.S. DEPARTMENT OF HOMELAND
15   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; and U.S.
16   CITIZENSHIP AND IMMIGRATION
     SERVICES,
17
                           Defendants.
18

19

20

21
            PLEASE TAKE NOTICE that Anne Hudson-Price, formerly a staff attorney at Public
22
     Counsel, hereby withdraws as attorney of record for Plaintiff Daniel Ramirez Medina. All other
23
     counsel below named remain as attorneys of record for Plaintiff Daniel Ramirez Medina.
24
     DATED: January 30, 2019
25   Seattle, Washington

26                                                        Respectfully submitted,

27
                                                          /s/ Mark Rosenbaum
28                                                        Attorney for Plaintiff

      Notice of Withdrawal
      Case No. 2:17-cv-00218-RSM-JPD
         Case 2:17-cv-00218-RSM Document 139 Filed 01/30/19 Page 2 of 4


1    Attorneys for Plaintiff:
     PUBLIC COUNSEL
2    MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
      mrosenbaum@publiccounsel.org
3    JUDY LONDON (CA SBN 149431), pro hac vice
      jlondon@publiccounsel.org
4    KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
      keidmann@publiccounsel.org
5    Los Angeles, California 90005
     Telephone: (213) 385-2977
6    Facsimile: (213) 385-9089
7
     GIBSON, DUNN & CRUTCHER LLP
8    THEODORE J. BOUTROUS, JR. (CA SBN 132099), pro hac vice
      tboutrous@gibsondunn.com
9    KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
      kmarquart@gibsondunn.com
10   NATHANIEL L. BACH (CA SBN 246518), pro hac vice
      nbach@gibsondunn.com
11   333 South Grand Avenue
     Los Angeles, CA 90071-3197
12   Telephone: (213) 229-7000
     Facsimile: (213) 229-7520
13

14   ETHAN D. DETTMER (CA SBN 196046), pro hac vice
      edettmer@gibsondunn.com
15   555 Mission Street
     San Francisco, CA 94105
16   Telephone: (415) 393-8200
     Facsimile: (415) 393-8306
17

18   ERWIN CHEMERINSKY (DC SBN 289330; IL SBN 3122596), pro hac vice
     echemerinsky@law.berkley.edu
19   University of California, Berkeley, School of Law
     *Affiliation for identification purposes only
20   215 Boalt Hall
     Berkeley, California 94720-7200
21   Telephone: (510) 642-6483
22

23

24

25

26

27

28

       Notice of Withdrawal
       Case No. 2:17-cv-00218-RSM-JPD
          Case 2:17-cv-00218-RSM Document 139 Filed 01/30/19 Page 3 of 4


1    LEAH M. LITMAN (DC SBN 1016310), pro hac vice
       llitman@law.uci.edu
2    University of California, Irvine of School of Law
     *Affiliation for identification purposes only
3    401 East Peltason Drive, Educ 1095
     Irvine, California 92697
4    Telephone: (949) 824-7722
5
     LAURENCE H. TRIBE (MA SBN 126736; CA SBN 039441), pro hac vice
6     larry@tribelaw.com
     Harvard Law School
7    *Affiliation for identification purposes only
     1575 Massachusetts Avenue
8    Cambridge, Massachusetts 02138
     Telephone: (617) 495-1767
9

10   ELIZABETH HAWKINS (SBN 43187)
      ehawkins@hawkinsimmigration.com
11   Hawkins Law Group
     17544 Midvale Avenue, Suite 301
12   Shoreline, WA 98133
     Telephone: (206) 728-4220
13   Facsimile: (206) 973-5326
14
     LUIS CORTES ROMERO (CA SBN 310852), pro hac vice
15     lcortes@ia-lc.com
     Immigrant Advocacy & Litigation Center, PLLC
16    19309 68th Avenue South, Suite R102
     Kent, WA 98032
17   Telephone: (253) 872-4730
     Facsimile: (253) 237-1591
18

19   NORTHWEST IMMIGRANTS RIGHTS PROJECT
     MATT ADAMS (SBN 28287)
20     matt@nwirp.org
     615 Second Ave., Suite 400
21   Seattle, WA 98104
     Telephone: (206) 957-8611
22

23

24

25

26

27

28


      Notice of Withdrawal
      Case No. 2:17-cv-00218-RSM-JPD
          Case 2:17-cv-00218-RSM Document 139 Filed 01/30/19 Page 4 of 4


1                                         CERTIFICATE OF SERVICE
2
                    I HEREBY CERTIFY that on January 30, 2019, I electronically filed the foregoing
3
     documents with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
4
     should automatically be served this day on all counsel of record via transmission of Notices of
5
     Electronic Filing generated by CM/ECF.
6

7

8
                                                           Respectfully submitted,
9
                                                           /s/ Mark Rosenbaum
10                                                         Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       Notice of Withdrawal
       Case No. 2:17-cv-00218-RSM-JPD
